Citation Nr: 0014797	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-05 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of meningitis.  

2.  Entitlement to service connection for claimed disability 
manifested by lower back pain.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel






INTRODUCTION

The veteran had active service from July 1945 to April 1947.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the RO.  

The case was remanded by the Board to the RO in September 
1998 for further development.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current disability due to meningitis which was 
incurred in service.  

2.  No competent evidence has been submitted to show that the 
veteran has current back disability due to disease or injury 
which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of 
meningitis is not well grounded.  38 U.S.C.A. §§ 5107(a), 
7104 (West 1991 & Supp. 1999).  

2. The claim of service connection for a disability 
manifested by lower back pain is not well grounded.  38 
U.S.C.A. §§  5107(a), 7104 (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he developed 
meningitis during service which resulted in recurrent chronic 
low back pain.  He contends that he received continuous 
treatment for his back pain after service, but that the 
medical records showing such treatment are no longer 
available as the treating doctors are now deceased.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own opinion as 
to the question of medical diagnosis and causation present in 
this case, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
veteran's lay assertions that his back pain was the result of 
meningitis suffered during service cannot serve to render the 
claim well grounded if they are not supported competent 
medical evidence.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  

A careful review of the service medical records shows that 
the veteran did contract acute meningitis secondary to the 
otitis media and mastoiditis of the left ear that developed 
during service in December 1945.  The service medical records 
further indicate that the veteran's acute meningitis was 
cured in January 1946.

Historically, the veteran submitted a claim for service 
connection for meningitis shortly after his discharge from 
service in 1947.  The veteran was afforded a VA examination 
in September 1947 when he complained of back pain  and 
weakness of the back with heavy work.  The examiner noted 
that the physical examination was not remarkable except for 
residual scarring.  The RO then denied the veteran's claim 
based on a finding that disability due to meningitis had not 
been shown on the VA examination.  The veteran did not appeal 
that determination.  

In January 1995, the veteran requested that his claim of 
service connection for meningitis be reopened and indicated 
that he had been treated since service by various doctors for 
back pain which he felt was related to the meningitis in 
service.  The RO thereafter attempted to secure medical 
records showing treatment for back pain since service, but 
were unsuccessful because the treating physicians were 
deceased and the old medical records had presumably been 
destroyed.  

The veteran was afforded a VA examination in November 1995.  
The veteran reported a history of continuous treatment for 
back pain since service.  On examination, the veteran 
exhibited mild limitation of motion of the lumbar spine.  
Diagnosis was that of status post meningitis, aseptic 
meningitis by culture with 20 cells per cubic mm, 74 percent 
of which were polies.  Intermittent back pain was also 
diagnosed.  There was no evidence of causalgia or 
arachnoiditis.  There was no known bone injection at that 
time for the meningitis.  The examiner opined that the 
meningitis was not related to the back pain.  

In September 1998 the Board remanded the case back to the RO 
for further development of the record.  Specifically, the 
veteran was given another opportunity to provide medical 
evidence showing treatment for back pain since service.  In 
response, the veteran reiterated that his medical records 
showing a continuity of symptomatology were no longer 
available in that the doctors who had treated him for back 
pain in the 1940's and 1950's had since died.

The veteran was afforded a VA examination in December 1999.  
The veteran reported a history of meningitis in service and 
intermittent back pain since that time.  The veteran 
indicated that he did not have back pain on the day of the 
examination.  An examination of the lumbar spine indicated 
slight limitation of motion.  The examiner noted that the 
veteran apparently had had meningitis secondary to mastoid 
infection, but indicated that there was no history suggestive 
of arachnoiditis causing lower back pain.  No evidence of 
arachnoiditis was demonstrated.  The examiner added that 
arachnoiditis was usually a chronic constant pain, and that 
the veteran clearly did not demonstrate that type of pain.  
The examiner therefore found that there was no evidence of 
lower arachnoiditis causing lower back pain and, hence, it 
was not service connected or related to his meningitis. 

After the veteran's examination, he submitted a letter to the 
RO in December 1999 complaining of the inadequacy of the 
recent VA medical examination.  The veteran submitted another 
letter to the RO in April 2000 which reiterated his 
displeasure with the VA examinations.  In closing, the 
veteran added that he did not want to be subjected to another 
VA examination.  

While the service medical records showed that the veteran was 
treated for meningitis, there is no medical evidence to 
establish that he has current back disability or other 
residual disability attributable  thereto.  The service 
medical records showed that the acute meningitis was cured 
and that no residuals thereof had been noted.  Significantly, 
there had been no complaints, findings or diagnosis referable 
to the claimed low back pain during service.  

The post-service medical evidence shows that the veteran 
first complained of back pain during a VA examination in 
1947.  However, no competent evidence has been submitted to 
show that the veteran has current low back pain or other 
residual disability due meningitis or other disease or injury 
which was incurred in or aggravated by service.  Furthermore, 
VA examination reports from November 1995 and from December 
1999 contain opinions from medical professionals that the 
veteran's current back pain was not related to his meningitis 
in service.  Absent competent evidence to support his lay 
assertions, the criteria of Caluza cannot be met in this 
case.  Hence, the claims of service connection for residuals 
of meningitis and disability manifested by back pain are not 
well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for residuals of meningitis is denied, as 
a well-grounded claim has not been submitted.  

Service connection for disability manifested by lower back 
pain is denied, as a well-grounded claim has not been 
submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

